Opinion issued August 6, 2013




                                           In The

                                   Court of Appeals
                                          For The

                               First District of Texas
                                ————————————
                                   NO. 01-13-00383-CR
                                ———————————
                     IN RE ANDRE RAMON MCCALL, Relator



               Original Proceeding on Petition for Writ of Mandamus


                              MEMORANDUM OPINION

         On May 7, 2013, the relator, Andre Ramon McCall, filed a petition for writ

of mandamus, seeking to compel the trial court to provide him with particular

portions of his trial court record.1




1
    The underlying case is State v. McCall, No. 750559, in the 351st District Court of
    Harris County, Texas, the Honorable Mark Kent Ellis presiding.
      We deny the petition for writ of mandamus.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2